Case 1:20-cr-00681-JPC Document 84 Filed 01/25/21 Page 1 of 1




                        It is hereby ORDERED that Defendant Shvart's conditions of release
                        are modified to permit travel to the District of New Jersey.

                        SO ORDERED.

                        Date:   January 25, 2021
                                New York, New York             ______________________
                                                               JOHN P. CRONAN
                                                               United States District Judge
